Exhibit 10.3
 
EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of July 1, 2007 to be
effective as of the date services were first rendered, by Monarch Staffing,
Inc., a Nevada corporation (the “Company”) and Quang X. Pham (the “Executive”).


WHEREAS, the Company desires to retain the services of Executive and the
Executive desires to render such services on the terms and conditions set forth
herein;


NOW, THEREFORE, in consideration of the mutual promises contained herein, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows:


1.           Employment Term.  The Company employs the Executive and the
Executive accepts employment by the Company for one year, upon the terms and
subject to the conditions set forth in this Agreement.  Employment may be sooner
terminated under other terms of this Agreement.  The period of the Executive’s
employment by the Company hereunder is referred to herein as the “Employment
Term”.


2.           Responsibilities and Reporting.  The Executive shall devote the
Executive's time, efforts, attention and skill to, and shall perform faithfully,
loyally and efficiently the Executive's duties as the President and Chief
Operating Officer of the Company (for the period from July 1 through August 31,
2007) and as the Chief Executive Officer of the Company (from and after
September 1, 2007).  Executive shall have such responsibilities and duties as
may, from time to time, be designated by the Company.  The Executive shall
report to the Company’s Board of Directors.  Further, the Executive will
punctually and faithfully perform and observe all rules and regulations which
the Company may now or shall hereafter reasonably establish governing the
Executive's conduct and the conduct of the Company's business which are
consistent with this Agreement.  Executive further agrees that Executive will
devote all of Executive’s business time and attention to the business of the
Company, except that Executive may engage in a reasonable amount of related and
complementary activities in operation of his company Sanspar, Inc.; provided
that such activities are consistent with Executive’s position with the Company
and do not interfere with Executive’s duties to the Company.  Executive will not
render commercial or professional services of any nature to any other person or
organization, whether or not for compensation, without the prior written consent
of the Board of Directors.


3.           Compensation; Benefits.  In consideration of the services rendered
to the Company by the Executive, the Company shall provide the Executive with
the following compensation and benefits during the Employment Term:


(a)  Salary.


(i)  The Company will pay the Executive a salary at the annual rate of $160,000
(the “Salary”).  The Company will evaluate the Executive’s performance six
months following the date hereof and will consider whether an adjustment in the
Salary is appropriate.  Thereafter, performance appraisals and Salary
adjustments will occur on each anniversary date of hire.
 

 

--------------------------------------------------------------------------------


(ii)  The Salary shall be payable in accordance with the normal payroll
practices of the Company then in effect.  The Salary, and all other forms of
compensation paid to the Executive hereunder, shall be subject to all applicable
taxes required to be withheld by the Company pursuant to federal, state or local
law.  The Executive shall be solely responsible for income taxes imposed on the
Executive by reasons of any cash or non-cash compensation and benefits provided
by this Agreement.


(b)  Bonus.  The Company will pay the Executive a quarterly bonus (the “Bonus”)
equal to the excess, if any, of (x) 10% of EBITDA (as defined below) from the
date hereof through the end of such fiscal quarter, over (y) the cumulative
amount of Bonus that has been paid to Executive pursuant to this Section 3(b)
for prior periods.  The Bonus will be payable within 45 days following the end
of each fiscal quarter.   “EBITDA” means the earnings before interest, taxes,
depreciation and amortization of the Company, as determined by Company
(calculated to include revenue from only normal business operations and to
exclude any extraordinary or nonrecurring income items).


(c)  Options.  The Company will grant to Executive an option to purchase a
number of shares of the Company’s common stock equal to 8% of the number of
currently outstanding shares of common stock.  The exercise price of such option
will be:  (i) $0.25/share (with respect to 25% of the shares), (ii) $0.50/share
(with respect to 25% of the shares), (iii) $0.75/share (with respect to 25% of
the shares), and (iv) $1.00/share (with respect to 25% of the shares).  The
option will vest 20% upon grant, and thereafter equally per quarter over the
next succeeding eight quarters, and, so long as you continue to be employed by
the Company.   The option will remain exercisable during the Employment Term and
for a period of 90 days thereafter; provided that upon any termination of
Executive’s employment pursuant to clause (vi) of Paragraph 4 below, the option
will remain exercisable through the Expiration Date (as defined below).


(d)  Expenses and Benefits.


(i)  The Executive will be entitled to the following time off from work with
pay: (A) all legal and religious holidays, and (B) three weeks vacation per
annum (after completing six months of employment).  The Executive shall arrange
for vacations in advance at such time or times as shall be mutually agreeable to
the Executive and the Company’s Board of Directors.  The Executive may not
receive pay in lieu of vacation.


(ii)  The Company will provide the Executive with, or reimburse the Executive
for the cost of obtaining, medical and dental insurance for Executive and
members of his immediate family.  The Executive may participate in all other
employee benefit plans and/or arrangements adopted by the Company relating to
pensions, hospital, medical, dental, disability and life insurance, deferred
salary and savings plans, and other similar employee benefit plans or
arrangements to the extent that the Executive meets the eligibility requirements
for any such plan as in effect from time to time.
 

 

--------------------------------------------------------------------------------


(iii)  The Company will provide the Executive with, or reimburse the Executive
for the cost of purchasing the following equipment for use by Executive in
connection with his employment hereunder: laptop computer and mobile or smart
phone  In addition, the Company will pay, or the Executive will receive
reimbursement by the Company, for reasonable and customary business and
out-of-pocket expenses incurred by the Executive in connection with the
performance by the Executive of the Executive's duties under this Agreement in
accordance with the Company's policies and practices for reimbursement of such
expenses, as in effect from time to time, including, without limitation, charges
for the maintenance and operation of a cellular phone and internet services,
reasonable and necessary travel, lodging, entertainment and meals incurred by
the Executive in furtherance of the Company's business and at the Company's
request.


4.           Termination of Employment.  The Executive's employment hereunder
shall terminate upon the earliest to occur of any the following events, on the
dates and at the times specified below:


(i)  the close of business on the date that is one year after the effective date
of this Agreement, unless renewed in writing by the Company and the Executive
(the “Expiration Date”);


(ii)  the close of business on the date of the Executive's death (“Death”);


(iii)  the close of business on the Termination Date (as defined below)
specified in the Notice of Termination (as defined below) which the Company
shall have delivered to the Executive due to the Executive's
Disability.  "Disability" shall mean (i) if the Executive is absent from work
for 30 calendar days in any twelve-month period by reason of illness or
incapacity whether physical or otherwise; and (ii) a medical doctor certifies
that Executive is disabled from performing the essential functions of his job,
including attendance, with or without accommodation, and that he cannot attend
work.  The Executive agrees, in the event of any dispute under this Section, and
after receipt by the Executive of such Notice of Termination from the Company,
to submit to a physical examination by a licensed physician selected by the
Company.  The Executive may seek a second opinion from a licensed physician
acceptable to the Company.  If the results of the first examination and the
second examination are different, a licensed physician selected by the
physicians who have performed the first and second examinations shall perform a
third physical examination of the Executive, the result of which shall be
determinative for purposes of this Section;


(iv)  the close of business on the Termination Date specified in the Notice of
Termination which the Executive shall have delivered to the Company to terminate
his employment (“Voluntary Termination”);


(v)  the close of business on the Termination Date specified in the Notice of
Termination which the Company shall have delivered to the Executive to terminate
the Executive's employment for Cause.  “Cause” as used herein means termination
based on (i) the Executive's material breach of this Agreement, (ii) conviction
of the Executive for (a) any crime constituting a felony in the jurisdiction in
which committed, (b) any crime involving moral turpitude whether or not a
felony), or (c) any other criminal act against the Company involving dishonesty
or willful misconduct intended to injure the Company (whether or not a felony),
(iii) substance abuse by the Executive, (iv) the failure or refusal of the
Executive to follow one or more lawful and proper directives of the Board of
Directors delivered to the Executive in writing, or (v) willful malfeasance or
gross misconduct by the Executive which discredits or damages the Company; and
 

 

--------------------------------------------------------------------------------


(vi)  the close of business on the Termination Date specified in the Notice of
Termination which the Company shall have delivered to the Executive to terminate
the Executive's employment other than for Cause.


Any purported termination by the Company or the Executive (other than by reason
of Death or on the Expiration Date) shall be communicated by written Notice of
Termination to the other.  As used herein, the term “Notice of Termination”
shall mean a notice which indicates the specific termination provision in this
Agreement relied upon and sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive's
employment under the provision so indicated.  After receipt of a Notice of
Termination related to a Voluntary Termination, the Executive shall continue to
be available to the Company on a part-time basis at reasonable and customary
hourly rates to assist in the necessary transition.


As used herein, the term “Termination Date” shall mean, (i) in the case of
Death, the date of the Executive's death, (ii) in the case of expiration of the
term hereof, the Expiration Date, or (iii) in all other cases, the date
specified in the Notice of Termination.


Upon the termination of Executive’s employment, the Company shall pay to the
Executive within five (5) days all sums due hereunder earned prior to or on the
Termination Date; provided that upon any termination of Executive’s employment
pursuant to clause (vi) of this Paragraph 4, the Company shall pay the Executive
the balance of the Salary payable for the period from the Termination Date
through the Expiration Date.


5.           Employee Covenants.


(a)  Trade Secrets and Proprietary Information.  The Executive agrees and
understands that due to the Executive's position with the Company, the Executive
will be exposed to, and has received and will receive, confidential and
proprietary information of the Company or relating to the Company's business or
affairs collectively, the “Trade Secrets”), including but not limited to
technical information, product information and formulae, processes, business and
marketing plans, strategies, customer information, other information concerning
the Company's services or products, promotions, development, financing,
expansion plans, business policies and practices and other forms of information
considered by the Company to be proprietary and confidential and in the nature
of trade secrets. Trade Secrets shall not include any such information which (A)
was known to the Executive prior to his employment by the Company or (B) was or
becomes generally available to the public other than disclosure by the Executive
in violation of the provisions of this Section.  Except to the extent that the
proper performance of the Executive's duties, services and responsibilities
hereunder may require disclosure, the Executive agrees that during the
Employment Term and at all times thereafter the Executive will keep such Trade
Secrets confidential and will not disclose such information, either directly or
indirectly, to any third person or entity without the prior written consent of
the Company.  This confidentiality covenant has no temporal, geographical or
territorial restriction.  On the Termination Date unless the Executive remains
as an employee of the Company thereafter (in which case, on the date which the
Executive is no longer an employee of the Company), the Executive will promptly
supply to the Company all property, keys, notes, memoranda, writings, lists,
files, reports, customer lists, correspondence, tapes, disks, cards, surveys,
maps, logs, machines, technical data, formulae or any other tangible product or
document which has been produced by, received by or otherwise submitted to and
retained by the Executive in the course of his employment with the Company.  Any
material breach of the terms of this Paragraph shall be considered Cause.
 

 

--------------------------------------------------------------------------------


(b)  Prohibited and Competitive Activities.  The Executive and the Company
recognize that due to the nature of the Executive's engagement hereunder and the
relationship of the Executive to the Company, the Executive has had and will
have access to, has had and will acquire, and has assisted and may continue to
assist in, developing confidential and proprietary information relating to the
business and operations of the Company and its affiliates, including, without
limitation, Trade Secrets.  The Executive acknowledges that such information has
been and will be of central importance to the business of the Company and its
affiliates and that disclosure of it to, or its use by, others (including,
without limitation, the Executive (other than with respect to the Company's
business and affairs)) could cause substantial loss to the Company.


The Executive and the Company also recognize that an important part of the
Executive's duties will be to develop good will for the Company and its
affiliates through the Executive's personal contact with Clients (as defined
below), employees, and others having business relationships with the Company,
and that there is a danger that this good will, a proprietary asset of the
Company, may follow the Executive if and when the Executive's relationship with
the Company is terminated.  The Executive accordingly agrees that the Executive
will not at any time during the Employment Term or for a period of twelve months
thereafter: (A) (other than in the course of the Executive's employment)
disclose or furnish to any other person or, directly or indirectly, use for the
Executive's own account or the account of any other person, any Trade Secrets,
no matter from where or in what manner he may have acquired such Trade Secrets,
and the Executive shall retain all such Trade Secrets in trust for the benefit
of the Company, its affiliates and the successors and assigns of any of them,
(B) directly or through one or more intermediaries, solicit for employment or
recommend to any subsequent employer of the Executive the solicitation for
employment of, any person who, at the time of such solicitation, is employed by
the Company or any affiliate, (C) directly or indirectly, whether for the
Executive's own account or for the account of any other person, solicit, divert,
or endeavor to entice away from the Company or any entity controlled by the
Company, or otherwise engage in any activity intended to terminate, disrupt, or
interfere with, the Company's or any of its affiliates’ relationships with,
Clients, or otherwise adversely affect the Company's or any of its affiliates'
relationships with Clients or other business relationships of the Company or any
affiliate thereof, or (D) publish or make any statement critical of the Company
or any shareholder or affiliate of the Company or in any way adversely affect or
otherwise malign the business or reputation of any of the foregoing persons (any
activity described in clause (A), (B), (C) or (D) of this Section being referred
to as a Prohibited Activity”); provided, however, that if in the written opinion
of counsel, the Executive is legally compelled to disclose Trade Secrets to any
tribunal or else stand liable for contempt or suffer other similar censure or
penalty, then the disclosure to such tribunal of only those Trade Secrets which
such counsel advises in writing are legally required to be disclosed shall not
constitute a Prohibited Activity provided that the Executive shall give the
Company as much advance notice of such disclosure as is reasonably
practicable.  As used herein, the term “Clients” shall mean those persons who,
at any time during the Executive's course of employment with the Company
(including, without limitation, prior to the date of this Agreement) are or were
clients or customers of the Company or any affiliate thereof or any predecessor
of any of the foregoing.
 

 

--------------------------------------------------------------------------------


(c)  Remedies.  The Executive agrees that any breach of the terms of this
Section would result in irreparable injury and damage to the Company for which
the Company would have no adequate remedy at law. The Executive therefore agrees
that in the event of said breach or any threat of breach, and upon proof
satisfactory to the court, the Company shall be entitled to an immediate
injunction and restraining order to prevent such breach and/or threatened breach
and/or continued breach by the Executive and/or any and all persons and/or
entities acting for and/or with the Executive, without having to prove damages.
The terms of this paragraph shall not prevent the Company from pursuing any
other available remedies to which the Company may be entitled at law or in
equity for any breach or threatened breach hereof, including but not limited to
the recovery of damages from the Executive. The provisions of this Section 5
shall survive any termination of this Agreement.


(d)  Proprietary Information and Inventions.  The Executive agrees that any and
all inventions, discoveries, improvements, processes, formulae, business
application software, patents, copyrights and trademarks made, developed,
discovered or acquired by him prior to and during the Employment Term, solely or
jointly with others or otherwise, which relate to the business of the Company,
and all knowledge possessed by the Executive relating thereto collectively, the
“Inventions”), shall be fully and promptly disclosed to the Board of Directors
and to such person or persons as the Board of Directors shall direct and the
Executive irrevocably assigns to the Company all of the Executive's right, title
and interest in and to all Inventions of the Company and all such Inventions
shall be the sole and absolute property of the Company and the Company shall be
the sole and absolute owner thereof.  The Executive agrees that he will at
all  times keep all Inventions secret from everyone except the Company and such
persons as the Board of Directors may from time to time direct.  The Executive
shall, as requested by the Company at any time and from time to time, whether
prior to or after the expiration of the Employment Term, execute and deliver to
the Company any instruments deemed necessary by the Company to effect disclosure
and assignment of the Inventions to the Company or its designees and any patent
applications (United States or foreign) and renewals with respect thereto,
including any other instruments deemed necessary by the Company for the
prosecution of patent applications, the acquisition of letters patent and/or the
acquisition of patents or copyrights in any and all countries and to vest title
thereto in the Company or its nominee.
 

 

--------------------------------------------------------------------------------


6.           Representations and Warranties of the Executive.  The Executive
represents and warrants to the Company that:


(i)  Except as set forth in paragraph 2, above, the Executive's employment by
the Company as contemplated will not conflict with, and will not be constrained
by, any prior or current employment, consulting agreement or relationship,
whether written or oral; and


(ii)  The Executive does not possess confidential information arising out of any
employment, consulting agreement or relationship with any person or entity other
than the Company which could be utilized in connection with the Executive's
employment by the Company.


7.           Binding Effect or Assignment. This Agreement shall inure to the
benefit of and be binding upon the parties and their respective heirs,
executors, representatives, estates, successors and assigns, including any
successor or assign to all or substantially all of the business and/or assets of
the Company, whether direct or indirect, by purchase, merger, consolidation,
acquisition of stock, or otherwise; provided, however, that no party hereto
shall assign all or any portion of the such party’s rights or obligations under
this Agreement without the prior written consent of the other party.


8.           Notices.  All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been duly given
or made as of the date delivered, mailed or transmitted, and shall be effective
upon receipt.


9.           Amendment and Modification.  No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by each of the Executive and the Company. No
such waiver or discharge by either party hereto at any time or any waiver or
discharge of any breach by the other party hereto of, or compliance with, any
condition or provision of this agreement to be performed by such other party,
shall be deemed a waiver or discharge of similar or dissimilar provisions or
conditions, or a waiver or discharge of any breach of any provisions, at the
same or at any prior or subsequent time.


10.           Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of California without giving effect to
the conflict of law principles of that state.


11.           Severability.  In the event that any one or more of the provisions
of this Agreement shall be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other portion of this Agreement, and this Agreement shall be construed as if
such provision had never been contained herein.


12.           Withholding Taxes.  Notwithstanding anything contained herein to
the contrary, all payments required to be made hereunder by the Company to the
Executive, or his estate or beneficiaries, shall be subject to the withholding
of such amounts as the Company may reasonably determine it should withhold
pursuant to any applicable federal, state or local law or regulation.
 

 

--------------------------------------------------------------------------------


13.           Arbitration of Disputes. The parties hereto mutually consent to
the resolution by arbitration of all claims and controversies arising out of or
relating to this Agreement.


14.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.


15.           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties and supersedes any and all prior agreements, written or
oral, understandings and arrangements, either oral or written, between the
parties with respect to the subject matter, and shall, as of the date hereof,
constitute the only employment agreement between the parties.


16.           Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all further acts and things and shall execute and deliver
all other agreements, certificates, instruments, and documents as any other
party reasonably may request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions
contemplated.


17.           Construction. The headings in this Agreement are for reference
purposes only and shall not limit or otherwise affect the meaning or
interpretation of this Agreement.


[continued on following page]
 
 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first above written.


“Company”
Monarch Staffing, Inc.






By: __________________
Name: David Walters
Title: Chairman of the Board of Directors


“Executive”
Quang X. Pham






By: ______________________

